LIN TV CORP. OFFER TO EXCHANGE OUTSTANDING STOCK OPTIONS FOR NEW STOCK OPTIONS YOUR RIGHT TO ELECT TO EXCHANGE YOUR OPTIONS AND YOUR RIGHT TO WITHDRAW SUCH ELECTION EXPIRE AT 5:00 P.M., EASTERN TIME, ON JUNE 2, 2009, UNLESS EXTENDED LIN TV Corp. (“LIN TV,” the “Company,” “we,” “us” or “our”) is offering our employees, our subsidiaries' employees and non-employee directors the opportunity to exchange outstanding options to purchase shares of our Class A common stock pursuant to the terms of the offer described herein (the “Exchange Offer”).All stock options outstanding under our Amended and Restated 2002 Stock Plan that are held by our employees or our subsidiaries’ employees and all stock options outstanding under our Third Amended and Restated 2002 Non-Employee Director Stock Plan that are held by our non-employee directors are eligible for exchange (the “Eligible Options”). ·Each Eligible Option that you elect to exchange will be exchanged, on a one-for-one basis, for a new option to purchase an equal number of shares of our Class A common stock (the “New Options”). ·Each New Option will be granted under the same plan as the corresponding exchanged Eligible Option and will have an exercise price equal to the last reported sale price of our Class A common stock on the New York Stock Exchange on the expiration date of the Exchange Offer. ·Each New Option will expire after 10 years, subject to the other terms of the plan governing such options. ·Each New Option will vest on a three-year schedule, with one-third of the shares covered by each New Option vesting on each of the first, second and third anniversaries of the New Option grant date. You are not required to accept this Exchange Offer.If you wish to exchange options, you are not required to surrender all of your Eligible Options.You may not, however, tender an Eligible Option for less than all of the shares subject to the Eligible Option.In order to receive New Options, you must be employed by us or one of our subsidiaries or be a non-employee director on the date this offer expires.Unless this Exchange Offer is extended, the expiration date is June 2, 2009. We are implementing this Exchange Offer because a considerable number of our employees and non-employee directors have stock options, whether or not they are currently exercisable, that have exercise prices significantly above our current and recent trading prices.We are conducting this Exchange Offer on a voluntary basis to allow our employees, our subsidiaries' employees and non-employee directors to choose whether to keep their Eligible Options at their current exercise price, or to exchange those options for New Options. 1 We are making this Exchange Offer upon the terms and subject to the conditions described in the enclosed materials, including those we describe in Section 6.This Exchange Offer is not conditioned upon a minimum number of options being surrendered for exchange. IMPORTANT To elect to exchange your Eligible Options pursuant to this offer, you must, in accordance with the terms of the accompanying election form, properly complete and deliver the election form to Daniel Donohue, by fax at (401) 454-4980, by emailing a scanned or PDF copy to dan.donohue@lintv.com, or by hand delivery or mail to One Richmond Square, Suite 230E, Providence, Rhode Island 02906.We must receive your properly completed election form before 5:00 p.m., Eastern Time, on June 2, 2009.Although we reserve the right to extend this offer at our sole discretion, we currently have no intention of doing so. Shares of our Class A common stock are traded on the New York Stock Exchange under the symbol “TVL.”On May 1, 2009, the last sale price of our common stock as reported on the New York Stock Exchange was $1.51 per share.We recommend that you obtain current market quotations for our Class A common stock before deciding whether to exchange your options. You should direct questions about the Exchange Offer or requests for assistance or for additional copies of this offer to exchange or the election form to Daniel Donohue by email at dan.donohue@lintv.com or by telephone at (401) 454-2880. Subject to our rights to extend, terminate and amend this offer, we will accept promptly after the expiration of this offer all properly surrendered Eligible Options that are not validly withdrawn and will notify you of our acceptance on the date this offer expires.Upon our acceptance of the Eligible Options you surrender for exchange, the surrendered options will be cancelled and you will no longer have any right to purchase our Class A common stock under those options. We have not authorized any person to make any recommendation on our behalf as to whether you should tender your outstanding stock options for exchange through this offer.You should rely only on the information in these materials or to which we have referred you.We have not authorized anyone to give you any information or to make any representation in connection with this offer other than the information and representations contained in these materials.If anyone makes any recommendation or representation to you or gives you any information, you must not rely upon that recommendation, representation or information as having been authorized by us. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of this transaction or passed upon the fairness or merits of this transaction or the accuracy or adequacy of the information contained in this Exchange Offer.Any representation to the contrary is a criminal offense. This document constitutes part of the Section 10(a) prospectus relating to our Amended and Restated 2002 Stock Plan and the Section 10(a) prospectus relating to our Third Amended and Restated 2002 Non-Employee Director Stock Plan and covers securities that have been registered with the Securities and Exchange Commission under the Securities Act of 1933, as amended. The date of this offer to exchange is May 4, 2009. 2 TABLE OF CONTENTS Page No. SUMMARY TERM SHEET 1 RISK FACTORS 6 THE EXCHANGE OFFER 7 NUMBER OF OPTIONS; EXPIRATION DATE 7 PURPOSE OF THIS OFFER 8 PROCEDURES FOR TENDERING ELIGIBLEOPTIONS 9 CHANGE IN ELECTION; WITHDRAWAL RIGHTS 10 ACCEPTANCE OF ELIGIBLE OPTIONS FOR EXCHANGE AND GRANT OF NEW OPTIONS 11 CONDITIONS OF THIS OFFER 12 PRICE RANGE OF CLASS A COMMON STOCK 13 SOURCE AND AMOUNT OF CONSIDERATION; TERMS OF NEW OPTIONS 14 INFORMATION ABOUT LIN TV; SUMMARY FINANCIAL INFORMATION 15 INTERESTS OF DIRECTORS AND OFFICERS; TRANSACTIONS AND ARRANGEMENTS CONCERNING THE OPTIONS 18 STATUS OF OPTIONS ACQUIRED BY US IN THIS OFFER; ACCOUNTING CONSEQUENCES OF THIS OFFER 19 LEGAL MATTERS; REGULATORY APPROVALS 20 MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES 20 EXTENSION OF THIS OFFER; TERMINATION; AMENDMENT 21 FEES AND EXPENSES 22 ADDITIONAL INFORMATION 22 MISCELLANEOUS 23 i SUMMARY TERM SHEET The following are answers to some of the questions that you may have about this Exchange Offer.We urge you to read the remainder of this document as well as the other offering materials carefully, as the information in this summary is not complete.We have included references to the relevant sections of this document where you can find a more complete description of the topics in this summary. QUESTIONS ABOUT THE EXCHANGE OFFER Q.1.What options are we offering to exchange? We are offering to exchange all options issued to employees under our Amended and Restated 2002 Stock Plan as well as all options issued to non-employee directors under our Third Amended and Restated 2002 Non-Employee Director Stock Plan.We will grant the New Options under the plan corresponding to each exchanged Eligible Option.The New Options will be nonqualified stock options.(See Section 1) Q.2.Why are we making this Exchange Offer? We are implementing the Exchange Offer because a considerable number of our employees and our non-employee directors have stock options, whether or not they are currently exercisable, that have exercise prices significantly higher than the current market price of our Class A common stock.We are offering this program on a voluntary basis to allow our employees, our subsidiaries’ employees and our non-employee directors to choose whether to retain their “underwater” Eligible Options at their current exercise prices, or to exchange those options for New Options to purchase shares of our Class A common stock at an exercise price equal to the closing price of a share of Class A common stock on the New York Stock Exchange on the expiration date of the Exchange Offer. We are making this Exchange Offer to provide our employees, our subsidiaries’ employees and our non-employee directors with the opportunity to hold options that have a lower exercise price and, therefore, greater value and appreciation potential.We believe that this will provide better performance incentives to, and thus increase retention of, our employees, our subsidiaries’ employees and our non-employee directors.(See Section 2) Q.3.Are there conditions to this Exchange Offer? This Exchange Offer is subject to a number of conditions with regard to events that could occur before the expiration of this offer.These events include a change in accounting principles, a lawsuit challenging the offer, a third-party tender offer for our Class A common stock or an acquisition proposal for us.These and various other conditions are described more fully in Section 6.If we terminate this offer prior to accepting and cancelling your surrendered Eligible Options, your Eligible Options will remain outstanding until they expire pursuant to their terms and will retain their current exercise price and vesting schedule.This offer is valid regardless of the number of eligible option holders who participate and regardless of the number of Eligible Options surrendered for exchange.(See Section 6) 1 Q.4. Are there any eligibility requirements I must satisfy to participate in the Exchange Offer? You must be a full-time or part-time employee of LIN TV or of one of our subsidiaries or one of our non-employee directors on the date this offer expires.Participation in the offer does not confer upon you the right to remain in the employment or other service of LIN TV or any of its subsidiaries.(See Section 5) Q.5.How do I participate in this offer? To elect to exchange your Eligible Options, you must properly complete the election form and deliver it to Daniel Donohue, before 5:00 p.m., Eastern Time, on June 2, 2009.You may deliver your election form to Mr. Donohue by fax at (401) 454-4980, by emailing a scanned or PDF copy to dan.donohue@lintv.com, or by hand delivery or mail to LIN TV Corp., One Richmond Square, Suite 230E, Providence, Rhode Island 02906.(See Section 3) If we extend this offer beyond June 2, 2009, then you must deliver a properly completed election form and the other required documentation before the extended expiration date.Subject to our rights to extend, terminate and amend this offer, we will accept for exchange all Eligible Options that you elect to exchange promptly after this offer expires.If you do not properly complete and deliver the election form before this offer expires, it will have the same effect as if you rejected this offer.(See Section 3) Q.6. Can I change my election regarding options that I surrender or withdraw from the offer after submitting my election form? Yes, you may change your election regarding options at any time before the offer expires.In order to change your election, you must deliver a change in election form, clearly dated after your original election form, to Daniel Donohue, by fax at (401) 454-4980, by emailing a scanned or PDF copy to dan.donohue@lintv.com, or by hand delivery or mail to LIN TV Corp., One Richmond Square, Suite 230E, Providence, Rhode Island 02906.Once we receive a change in election form submitted by you, your original election form will be disregarded. You may also completely withdraw from participation in the offer by delivering a change in election form, checking the box indicating that you do not wish to participate in this offer, to Mr. Donohue at any time before the offer expires.(See Section 4) Q.7.When does this offer expire? Can this offer be extended, and if so, how will I know if it is extended? This offer will expire on June 2, 2009, at 5:00 p.m., Eastern Time, unless we extend it. Although we do not currently intend to do so, we may, in our discretion, extend this offer at any time.If we extend this offer, we will give notice of the extension.(See Section 10) 2 Q.8.What will happen if I do not turn in my election form by the deadline? If you do not turn in your election form by the expiration date of this offer, you will miss the opportunity to participate in this offer and all stock options that you currently hold will remain unchanged with their existing exercise price and other terms. Q.9. Are there any U.S. federal tax considerations that will arise from participating in this offer? Under current U.S. law, you will not be required to recognize income for U.S. federal income tax purposes at the time of the exchange or at the date of the grant of the New Options.As with existing options, you generally will have taxable income upon exercise of your New Options, at which time we will generally have a tax withholding obligation.We will satisfy this tax withholding obligation through payroll withholding, by withholding proceeds received upon the sale of the underlying Class A common stock, or otherwise, as is currently the case with Eligible Options.You may also have taxable income when you sell the shares issued upon the exercise of the New Options. State and local tax consequences may be different for some holders.We recommend that you consult with your own tax advisor to determine the personal tax consequences of accepting the offer.(See Section Q.10.Do you recommend that I participate in this offer? Although our Board of Directors has approved this offer, it recognizes that your decision to tender Eligible Options is an individual one.As a result, you should consult with your personal legal, financial and tax advisors before deciding whether to surrender your Eligible Options.We are not making any recommendation as to whether or not you should exchange options pursuant to this offer. Q.11.Who can I talk to if I have questions about this offer? For additional information or assistance, you should contact Daniel Donohue, at (401) 454-2880 or by email at dan.donohue@lintv.com. QUESTIONS ABOUT THE EXCHANGED OPTIONS Q.1.Will I be required to give up all my rights to the surrendered options? Yes.Once we have accepted any Eligible Options that you surrender in this Exchange Offer, those options will be cancelled and you will no longer have any rights thereunder.Subject to our rights to extend, terminate and amend this Exchange Offer, we will promptly accept for exchange all Eligible Options that you properly surrender to us prior to the expiration of this offer and that you have not withdrawn.(See Section 6) Q.2.What happens if I elect not to surrender options pursuant to this offer? If you do not accept this offer, you will keep all of your current Eligible Options and you will not receive any New Options.Eligible Options that you do not surrender for exchange remain outstanding until they expire by their terms.These options will retain their current exercise price and current vesting schedule. Q.3.Can I exchange stock options that I have already exercised? No.This Exchange Offer applies only to presently outstanding Eligible Options.A stock option that has been fully exercised is no longer outstanding. 3 Q.4.Can I exchange the remaining portion of an Eligible Option that I have already partially exercised? Yes.If you previously partially exercised an Eligible Option, you may elect to exchange the remaining unexercised portion of an Eligible Option under this Exchange Offer. Q.5.Will Eligible Options that are exchanged be returned to the pool of shares available for future grant under the respective plans? The shares of Class A common stock subject to those Eligible Options exchanged pursuant to the Exchange Offer will be returned to the pool of shares available for grants under either the Amended and Restated 2002 Stock Plan or the Third Amended and Restated 2002 Non-Employee Director Stock Plan, as applicable, and will then be allocated to the New Options to be granted in exchange for tendered Eligible Options. QUESTIONS ABOUT THE NEW OPTIONS Q.1.How many shares will I be entitled to purchase if I exercise my New Options? The Eligible Options are subject to exchange on a one-for-one basis.Accordingly, the number of shares of Class A common stock covered by each New Option is the same as the number of shares covered by the surrendered Eligible Option. Q.2.What will be the exercise price of the New Options? The exercise price of the New Options will equal the closing sale price of our Class A common stock as reported on the New York Stock Exchange on the expiration date of the Exchange Offer. Q.3.When will I receive my New Options? Unless this offer is extended, we will grant the New Options on the expiration date.We expect to distribute the New Options promptly after we accept Eligible Options surrendered for exchange.(See Section 5) Q.4.When will the New Options vest? The New Options will vest annually in three equal installments beginning on the first anniversary of the date of grant, subject to the other terms of the
